DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Suzuki JP2005-088711 (cited by applicant 1-28-20)
The Suzuki publication discloses a vehicle comprising:

(claim 1) a vertically openable/closable door (3) of a canopy type including: a canopy section including a roof (6), a front windshield (5), and a side windshield (unnumbered in figure 1) and projected upward in the vehicle to cover a cabin from above; and a side section ( the bottom of door has a cover portion 3a which as shown in figure 1 bulges outward from the canopy) bulging outward in a vehicle width direction of the vehicle from the canopy section to cover an upper surface of a body lateral section(see 9 in figure 1) and formed integrally with the canopy section, wherein a front end of the door is attached to a body in a freely rotatable manner, and a rear end of the door vertically movable to open and .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki JP2005-088711 (cited by applicant 1-28-20) in view of Leboine FR 2852912
 Suzuki i meets claim limitations as applied above.
 The claimed invention is distinguishable from Suzuki l by its recitation of a frame member that extends in the vehicle longitudinal direction wherein the seat section is beneath 
The Leboine publication discloses a vehicle having an upper body 12 including door side sections that is pivotable about the front end of the vehicle as shown in figure 4. The vehicle includes a chassis having a frame (22 in figure 5) including members (unnumbered) that extend in a longitudinal direction along an outer side of the cabin. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective fining date of the invention to modify Suzuki l to have a chassis frame with a longitudinal frame member as taught by Leboine with its upper side disposed under the body lateral section, including the set section, to provide a strong lateral section of the vehicle.
Allowable Subject Matter
Claims 2,4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed have been fully considered and they are persuasive.   The rejection of claims 1 and 3 as being anticipated by Barenyl under 35 USC 102 has been withdrawn.




 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612